 In the Matter of NEKOOSA-EDWARDS PAPER COMPANYandINTERNA-TIONAL BROTHERHOOD OF PAPER MAKERS, LOCAL No. 59In the Matter of NEKOOSA-EDWARDS PAPER COMPANYandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, LOCAL No. 1543In the Matter of NEKOOSA-EDWARDS PAPER COMPANYandINTERNA-TIONAL BROTHERHOOD OF PULP,SULPHITE,AND PAPER MILL WORKERS,LOCAL No. 52In the Matter of NEKOOSA-EDWARDS PAPER COMPANYandINTERNA-TIONAL BROTHERHOOD OF PAPER MAKERS,LOCAL No. 59Cases Nos. C-595, C-596, C-598, and 0-597, respectively.-DecidedFebruary 20, 1939Paper Manufacturing Industry-Interference,Restraint,and Coercion:state-inents of foremen againstunion-Discrimination:after sickness refusing toreinstate secretary of union to his former position in mill where union wasnot well organized and offering him position in mill thoroughly organized byunion-ReinstatementOrdered-BackPay :awarded-Company-DominatedUnion:successor to employees'representation plan organized with aid of fore-men by persons active in that plan;disestablished,as agency for collectivebargaining-UnitAppropriate for Collective Bargaining:production and main-tenance employees,excluding clerical and supervisory employees but includinglaboratory and power employees at Nekoosa and Port Edwards plants; in-tegratedmanagement control over labor relations at both plants;wages thesame at both plants ; one unit desired by only bona fide labor organization intheplants-Representatives:proof of choice:check by Regional Director ofapplication cards against pay roll showed union majority;designation of oneof A. F. of L.unions accepted as delegation of the three to bargain jointly-Collective Bargaining:respondent refused to recognize unions as exclusive rep-resentative of employees at both plants because of claim of company-domi-nated union to employees at one plant;held that respondent,could not utilizeclaims of company-dominated union to defeat collective bargaining by legiti-mate union;respondent ordered to bargain collectively jointly with unions.Mr. Morris L. Forer,for the Board.Goggins, Brazeau d Graves,byMr. R. B. Graves,ofWisconsinRapids, Wis., for the respondent.Mr. James C. Dutton,of Nekoosa, Wis., for the Independent.Padway, Goldberg & Tarrell, by Mr. Joseph Padway,ofWash-ington, D. C., andMr. I. E. Goldberg,ofMilwaukee, Wis., for thePaper Makers, the I. A. M., and the Paper Mill Workers.Mr. Paul S. Kuelthau,of counsel to the Board.11 N. L.R. B, No. 42.446 NEKOOSA-EDWARDS PAPER COMPANY ET AL.DECISIONANDORDER447STATEMENT OF THE CASEUpon charges duly filed by International Brotherhood of PaperMakers, Local No. 59, herein called the Paper Makers, by Interna-tionalAssociation of Machinists, Local No. 1593, herein called theI.A. M., and by International Brotherhood of Pulp, Sulphite, andPaper Mill Workers, Local No. 52, herein called the Paper MillWorkers, all of which are collectively referred to herein as the A. F.of L., the National Labor Relations Board, herein called the Board,by the Regional Director for the Twelfth Region (Milwaukee, Wis-consin), issued its complaint dated February 1, 1938, against Nekoosa-Edwards Paper, Co.,' Port Edwards and Nekoosa, Wisconsin, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1), (2), (3), and (5), and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.A copy of the complaint and the notice ofhearing thereon were duly served on the respondent, the PaperMakers, the I. A. M., the Paper Mill Workers, and the Nekoosa-PortEdwards Labor Union, herein called the Independent.With respect to the unfair labor practices, the complaint, asamended, alleged, in substance, that on September 10, 1937, therespondent refused to reinstate and at all times since has refused toreinstate Romeo Plenge to his former position in the Nekoosa millbecause of his membership and activities in the Paper Makers, therebydiscriminating in regard to his hire and tenure of employment todiscourage membership in the Paper Makers; that the respondentdominated and interfered with the formation and administration ofthe Independent and contributed support to it; that the respondentrefused and is now refusing to bargain collectively with the A. F.of L., which is the duly designated representative of a majority ofits employees ; and that the respondent interfered with, restrained,and coerced its employees in the exercise of rights guaranteed inSection 7 of the Act.On February 4, 1938, the respondent filed its answer, denying thatit had engaged in or was engaging in unfair labor practicesas allegedin the complaint.'Incorrectly called Nekoosa-Edwards Paper Company in the complaint and other formalpapers. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice, a hearing was held at Wisconsin Rapids, Wis-consin, on February 10, 11, 12, 14, 15, 16, and 17, 1938, before HenryJ.Kent, the Trial Examiner duly designated by the Board.At theopening of the hearing, the Trial Examiner allowed the motion ofthe Independent to intervene, which had been filed the same day withthe Regional Director and served on the parties, limiting the inter-vention, however, to the allegations relating to Section 8 (2) of theAct.The Board, the respondent, the Independent, and the A. F.of L. were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was afforded allparties.During the course of the hearing, Respondent Exhibit Nos. 67, 68,69, 70, 71, and 72, were marked for identification but were excludedfrom evidence by the Trial Examiner on the objection of counsel forthe A. F. of L.These exhibits are the reports of Dr. George Pomain-ville,who attended Romeo Plenge during his illness, and they wereconsidered by the respondent in deciding on Plenge's reinstatement.Although Dr. George Pomainville did not testify at the hearing andtherefore could not be cross-examined on those reports, they wereconsidered by the respondent and are, therefore, material and shouldhave been admitted into evidence at the request of the respondent.The Trial Examiner's ruling is therefore reversed and the reportsare hereby admitted in evidence as Respondent Exhibit Nos. 67, 68,69, 70, 71, and 72.At the close of the hearing, counsel for the Board moved to conformthe pleadings to the proof, which motion was granted by the TrialExaminer without objection.During the course of the hearing, theTrial Examiner ruled on other motions and on other objections tothe admission of evidence.The Board has reviewed these rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.They are hereby affirmed.On May 13, 1938, the Trial Examiner filed an Intermediate Report,copies of which were duly served on all parties, finding that the re-spondent had engaged in and was engaging in unfair labor practiceswithin the meaning of Section 8 (1), (2), (3), and (5) of the Act,and recommending that the respondent cease and desist therefromand take certain affirmative action to effectuate the policies. of the Act.On May 16, 1938, the respondent filed exceptions to the IntermediateReport and requested oral argument before the Board.On May 18,1938, the Independent filed exceptions to the Intermediate Report.Pursuant to notice, a hearing for the purpose of oral argument washeld before the Board in Washington, D. C., on October 27, 1938.The respondent and the A. F. of L. were represented and participatedin the argument, and the respondent filed a brief. NEKOOSA-EDWARDS PAPER COMPANY ET AL.449The Board has considered the exceptions to the Intermediate Re-port and, in so far as they are inconsistent with the findings, conclu-sions and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Nekoosa-Edwards Paper Co., is a Wisconsincorporation, having its principal executive office at Port Edwards,Wisconsin, and branch offices in Chicago, Illinois, Minneapolis, Min-nesota, and New York City. It owns and operates two paper millslocated in Porn Edwards and in Nekoosa, Wisconsin, and manufac-tures wrapping paper, tissue paper, and plain and watermarked writ-ing paper.During 1937, the respondent used raw materials consisting of woodpulp, wood, coal, lime, sulphur, and miscellaneous chemicals worth$2,890,000, approximately 70 per cent of which were received fromoutside of Wisconsin, and sold products valued at $6,500,000, 90 to 95per cent of which were sold outside of Wisconsin.On February 10, 1938, the respondent employed 487 persons at thePort Edwards mill, and 462 at the Nekoosa mill.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Paper Makers, Local No. 59, Inter-national Association of Machinists, Local No. 1543, and InternationalBrotherhood of Pulp, Sulphite, and Paper Mill Workers, Local No.52, are locals of national organizations affiliated with the AmericanFederation of Labor which cooperate with each other in the organiza-tion of employees of paper mills throughout the paper industry.To-gether the three locals admit to membership all production andmaintenance employees of the respondent.Nekoosa-Port Edwards Labor Union is an unaffiliated labor organ-ization whose membership is confined to employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Domination of and interference with the Independent1.The Mill CouncilAlthough the activities of the respondent before July 5, 1935, donot constitute unfair labor practices, a knowledge of the events priorto July 5, 1935, is essential to an understanding of those occurring 450DECISIONS OF NATIONALLABOR RELATIONS- BOARDthereafter.2The A. F. of L. began to organize the respondent'splants in the summer of 1933, and arranged a meeting of the re-spondent's employees for that purpose at a hall in Wisconsin Rapids,Wisconsin, on August 6, 1933.Notice of this meeting appeared in thenewspapers and all interested employees were invited to attend.Therespondent met this attempt to organize by calling meetings of itsemployees on or about August 4 and 5, 1933, in the high schools atNekoosa and Port Edwards.At these meetings officials of the re-spondent stated that the respondent would not recognize a nationally,affiliated union and suggested the formation of a mill council onwhich both the respondent and the employees would be equally repre-sented.Carl Stellmacher, a Nekoosa employee, spoke at the Nekoosameeting against the adoption of such a plan at that time, asking formore discussion among the employees themselves without officials ofthe respondent present; his suggestions were not followed and theemployees voted to form a mill council as suggested by the respond-ent.Thereafter, the respondent prepared a Mill Council Plan for theemployees, which was formally adopted by the representatives ofboth the respondent and the employees on August 17, 1933.The Mill Council Plan provided for a council of 16 members, 8appointed by the respondent to represent it and 4 elected by the em-ployees in each of the respondent's mills.The plan provided for unitvoting, each group, the management and the employees, having onevote, which was cast as a unanimous ballot in the way the majorityof the representatives of that group determined. In addition to theeight representatives appointed by the respondent, the chairman,Franz H. Rosebush, the respondent's personnel manager, was ap-pointed by the respondent and presided at council meetings.Thecouncil had power only to recommend that the respondent take cer-tain action and was primarily a discussion group.On August 6, 1933, the A. F. of L. held its meeting in WisconsinRapids.Franz H. Rosebush, the respondent's personnel manager,stood across the street from the hall in which the meeting was helduntil time for it to start and then attempted to attend.He was de-nied admission by Raymond Richards, of the Paper Mill Workers.At the hearing Rosebush denied that he was seeking to determinewho attended the meeting and stated that he was seeking to attend asone of the respondent's employees.His reason is not persuasive sinceas personnel manager he would obviously not be eligible to join theA. F. of L. or to participate as an employee in the meeting.Upon the successful organization of the Mill Council, the A. F.of L. abandoned its organizational activities for a period of a year.The Mill Council continued to function as originally established until2NationalLaborRelations Board v. PennsylvaniaGreyhound Lines, Inc., and Grey-hound Management Company,303 U. S. 261. NEKOOSA-EDWARDS PAPER COMPANY ET AL.451August 1934, when the A. F. of L. renewed its drive in the respond-ent's plants.On August 5, 1934, Archie Hayes, then assistant super-intendent of the Nekoosa mill, attended a Paper Makers' meeting inNekoosa with a large group of supervisors and foremen. They com-pletely disrupted the meeting and Hayes made a speech attackingnationally affiliated unions, dubbing the organizers "reds" and "com-munists," and suggesting that they be run out of town.On August 16, 1934, a conference was held under the auspices ofthe Chicago Regional Labor Board, created under the National In-dustrial Recovery Act, attended by representatives of the respondentand the A. F. of L. At this conference the respondent signed anagreement with the Chicago Regional Labor Board, recognizing cer-tain named persons as representatives of the members of the A. F.of L. in the respondent's plants.At that time also the respondentceased to participate in the meetings of the Mill Council. In Feb-ruary 1935, a similar agreement for a period of a year covering theA. F. of L. members in the respondent's plants was signed with theMilwaukee Regional Labor Board also created under the NationalIndustrial Recovery Act.Thereafter, the A. F. of L. became inactive and in May 1935, the re-spondent resumed its monthly meetings with the Mill Council, andthe employer representatives resumed their seats on that body. InMarch 1936 amendments to the Mill Council Plan were adopted bywhich the employee representatives on the Mill Council became "thebargaining agency of all the employees."They remained the solebargaining agency for the respondent's employees until the respond-ent notified the employees of the dissolution of the Mill Council inApril 1937.The record does not disclose the procedure adopted bythe respondent in dissolving the Mill Council.In addition to establishing the Mill Council, the respondent dom-inated its actions thereafter.The Mill Council was a discussion groupwhich made recommendations to the respondent.No recommendationcould be made without the concurrence of the respondent's repre-sentatives.The chairman of the Mill Council, who was also therespondent's personnel manager, appointed the Mill Council's com-mittees.The clerical work necessary to the operation of the MillCouncil was done by the respondent without charge to the MillCouncil.Employees were compensated by the respondent for anytime lost by reason of Mill Council meetings.The Mill Councilcharged no dues and every employee belonged by virtue of beingemployed by the respondent.The control which the respondentExercised. over the Mill Council is exemplified by its dissolution atthe respondent's order in April 1937, despite a provision in the MillCouncil Plan that it could be dissolved only after 3 months' noticegiven by a majority vote of the employees. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The IndependentImmediately after the dissolution of the Mill Council in April 1937,Ernest Ross and Matt Randecker, two employees at the Nekoosamill, consulted James C. Dutton, a Nekoosa attorney, in regard tothe organization of an independent union.Both Ross and Randeckerhad been employee representatives on the Mill Council, the formeruntil the Mill Council disbanded, and the latter until sometime in1937, and were therefore well acquainted with the respondent's at-They hadbeen members of a group of employees taken to Madison, Wisconsin,in the early part of February 1937 by Franz Rosebush, the re-spondent's personnel manager and chairman of the Mill Council, todiscusswith their State senator and assemblyman the proposedWisconsin Labor Relations Act.Their expenses were paid by Rose-bush and the respondent paid them for their time away from themill.In the latter part of April 1937, Attorney Dutton drew up "articlesof organization" for the contemplated union, and copies of thesewere circulated by Ross, Randecker, and others in the Nekoosa plantduring working hours for signature by the employees.NeitherDutton nor the employees active in the organization at the Nekoosamill were able to interest the Port Edwards employees in the newunion.After obtaining a large number of signatures at Nekoosa, ameeting was held in the high school there on or about May 9, 1937,at which officers were elected.The Independent functioned under thearticles of organization until November 1937, when a constitutionand bylaws were adopted.The articles of organization perpetuated the previous Mill Councilwithout the employer representatives by establishing a "representativecommittee" consisting of four representatives from each mill electedby the employees of that mill.According to the articles, the com-mittee was to be "the sole bargaining agent" of the members just astheMill Council had been.Article III, Section 1, of the articlesof organization, which deals with eligibility for membership in theIndependent, is almost a verbatim copy of Article 3, Section 2, ofthe Mill Council Plan, which is concerned with eligibility for electionto the Mill Council.The constitution and bylaws, which wereadopted in November 1937, apparently retain the representative com-mittee created by the articles of organization under the name of"the executive committee" which is charged with the duty of present-ing grievances to the respondent and with collective ,bargaining on-other matters.The constitution and bylaws make oilier' changes inthe articles of organization.Since some provisions of the articles NEKOOSA-EDWARDS PAPER COMPANY ET AL.453are apparently continued in force without mention in the constitutionand bylaws while others are tacitly abandoned, the complete frame-work of the Independent is not apparent from the record.On May 26 a committee from the Independent, claiming to repre-sent only the Independent's members at the Nekoosa plant, presenteddemands to the respondent for a 5-cent per hour increase in paythroughout the plant, vacations with pay, and recognition of seniorityrights.The respondent informed the committee that it was consider-ing a generalraise to all employees and rejected the other demands.On June 23 the Independent wrote the respondent inquiring aboutthe raise and asking for a decision on it by June 28.On June 24the respondent replied that its decision would be announced in theplant on June 28.On that day a general 2-cent per hour raise wasannounced.The Independent was aided in its campaign for membershipby the assistant superintendent, various foremen and working fore-men, who expressed their hostility toward the A. F. of L. to employeesin the plant and in some instances openly urged membership in theIndependent.On or about June 24, 1937, Rollo and Richard Plengewent to see Art Sarver, assistant superintendent of the Nekoosamill, to protest against Rollo's transfer to the night shift.Aftersaying that Rollo belonged to the "wrong bunch," Sarver explainedthat the machine tender on the other shift had not liked Rollo's work.He went on to say that the respondent did not want an outside unionin the mill and to predict the early demise of the A. F. of L. Sarverdenied making the above statements, which were attributed to himby Rollo and Richard Plenge, but his denial is not persuasive in theface of the mutually corroborating testimony of Rollo and RichardPlenge and the consonance of the statements attributed to him withthe attitude reflected in similar statements by other supervisoryofficials.Moreover, the Trial Examiner did not find Sarver's tes-timony on other points credible and we are not disposed to credit ithere.In May 1937, E. R. Smith, a working foreman in charge of 15 or16 men, told E. Henry Fitz, an employee at Nekoosa, of the organiza-tionmeeting of the Independent in the high school and stated that"they" wanted everyone there.Joseph J. Grode, master mechanic at the Port Edwards mill incharge of machinists, pipe fitters, and millwrights, was also interestedin attendanceat the Independent's meetings.In September 1937he asked Simonds, the boss machine tender, ". . . to appoint a loyalman onthe Independent 'side to round. up the men for a meeting thatnight ..."164275-39-vo1 xr--30 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarl Osberg, president of the Paper Mill Workers and an employeeat Port Edwards, testified that the day after his election as presidentof the local in the summer of 1937, his foreman, Frank Coldwell, re-marked about him to a group of employees, "There goes John L.Lewis, he'll soon be riding around in a Packard, no doubt, whenhe's in the union racket."Coldwell admitted making the abovestatement, but sought to explain it by saying he was joking.Another foreman who sought to interpret his anti-A. F. of L. re-marks as jokes was Harry Blount, foreman of the Nekoosa shippingroom, who, when asked by John Dukey to cut a stencil, replied, "Well,I'm awful busy this morning.You A. F. of L. guys will have tocut your own stencils."Dukey then discussed the matter withBlount and the latter agreed to cut the stencils.Blount, referringto union organizers, also told Dukey, "Them fellows, they come inhere, get their pockets full of money and go out and you fellowshave nothing to show for it."Blount did not deny making thatstatement but testified that he did not remember it. Blount, in seekingto explain his remarks as jokes, also admitted that he had "joked"with Romeo Plenge about the latter's buying a union-made car, andabout Raymond Richards, international vice president of the PaperMillWorkers, driving a Lincoln or a Packard. These remarks, whileperhaps intended to be facetious, were subject to serious interpreta-tion and conveyed to the employees the supervisor's opinion of theA. F. of L. and the advisability of joining it.In the spring of 1937, Cyril Thibert, a Nekoosa employee and amember of the Paper Mill Workers, was discussing the possibilityof a raise with his foreman, J. J. Mlsna.Mlsna called Gleason, thechief engineer, and told him that Thibert was a good man but thathe (Mlsna) did not like the people with whom Thibert associated.Thibert asked if that meant the A. F. of L., and Gleason replied thatit did.He went on to say, "You get this straight, I have got it thatthe Company's attitude is that any man can belong to any churchhe wants, any lodge he wants, or any union,but"[italic ours].Theconversation ended on that note.J. J. Mlsna was intent on keeping the employees from joining theA. F. of L. In addition to the conversation recited above, earlierin the spring of 1937 Mlsna told Thibert, referring to the organiza-tion of the respondent's mills by the A. F. of L., that he had too muchinvolved to "let this thing go without a fight." Furthermore, Mlsnaasked Romeo Plenge soon after the dissolution of the Mill Council,"Why in heck don't some of you old Mill Council men get your headstogether and get a union of your own, let's keep the communists outcf here."The respondent contends that statements such as are recited aboveby minor supervisory employees are merely expressions of opinion NEKOOSA-EDWARDS PAPER COMPANY ET AL.455on their part which cannot be attributed to the respondent.We can-not agree with that contention.The foremen and working fore-men, although they have no power to hire or discharge, report on thework of the employees under them and give them orders.They canalso recommend discharge.As we said in theTennessee CopperCompanycase,3 "The foremen are in constant association with em-ployees, who take orders from them and commonly learn from themthe Company's policy on other matters.The activity of such super-visory employees must bind the employer unless effectively dis-avowed . . . The form of the utterance is not controlling; the locusof economic power in the proximate relation of employer and em-ployee gives coercive effect to words which in another context mightbe mere statements of opinion."Nor does the fact that some of thesupervisory employees belong to the Independent or are eligible tojoin the A. F. of L. relieve the respondent of responsibility for theirinterferencewith the employees' free choice of representatives."Membership of supervisory employees in a labor organization in-volved in a controversy over representation cannot confer on suchemployees a privilege to interfere, nor can the immunity guaranteedemployees by the Act be impaired or diminished by the membershiprules of any labor organization.The employees' right to a choicefree from employer interference is absolute." 4Furthermore, the respondent's interference with its employees inthe exercise of their rights under the Act was not confined to thatindulged in by minor supervisory employees.Sarver, the assistantsuperintendent at Nekoosa, as we have pointed out above, added theweight of his influence to that of the other supervisory employeesto secure employee adherence to the Independent by discouragingmembership in the A. F. of L.To summarize, the Mill Council was created in 1933 and, exceptfor the interval from August 1934 to May 1935, was dominated andopenly supported by the respondent until its dissolution more thana year and one-half after the effective date of the Act. It existedduring that period as the representative of the employees and allemployees automatically belonged to it irrespective of their own de-sires.Upon the validation of the Act by the Supreme Court of theUnited States in April 1937, the respondent dissolved the Mill Councilunder circumstances not disclosed by the record. Immediately there-after the Independent was established by two former members of theMill Council.It assumed, in part, the structure of the Mill Council,3Matter of Tennessee Copper Companyand A.F. of L. FederalUnionNo.21,164,9N.L.R B 117.See alsoVirginianBy.Co. it. System Federation No. 40 et at,84 Fed.(2nd) 641, aff'd 300 U. S. 515.4Matter of Tennessee Copper CompanyandA. F.of L. FederalUnion No. 21,164, supra.See alsoMatterofWardBaking CompanyandCommittee for Industrial Organization;Matter ofWardBaking CompanyandBaking and ConfectioneryWorkersInternationalUnion ofAmerica,8 N. L R.B. 558. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDconducted an active campaign in the plant during working hours tosecure signatures to its articles of organization, and received the samesupport which the Mill Council had obtained from a number of therespondent's supervisory staff, who by coercive statements urgedmembership in the Independent and discouraged membership in theA. F. of L.Under these circumstances, it is unnecessary to decide whether ornot the respondent's years of interference with and domination of itsemployees' bargaining representative created an affirmative duty onthe respondent to free its employees from the restraints in the exerciseof their rights under the Act necessarily imposed by the respondent'sconduct over a period of years. It suffices to say that, with theadvent of the Independent, which bore a marked similarity to thedefunct Mill Council and functioned as its successor, the respondentdid not satisfy its negative duty under the Act to refrain from inter-ference, but on the contrary, through its supervisors subjected its em-ployees to the same coercive pressures as in the past, which had thenecessary effect of interfering with and dominating the formation andadministration of the Independent and contributing support to it aWe find that the respondent has dominated and interfered with theformation and administration by the Independent and contributedsupport to it.We further find that by such domination and inter-ference, and by the other acts set forth above, the respondent has,interfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.°5Matter of Swift & CompanyandUnited Automobile Workers of America,Local No.265;Matter of Swift&CompanyandUnited Packing House Workers L.IUnionNo. 32&affiliate C. I.0., 7 N. L R. B. 287;Matter of Beloit Iron WorksandPattern MakersLeague of North America;Matter of Beloit Iron WorksandInternationalAssociation ofMachinists,7 N. L. R.B. 216;Matter of The Hoover CompanyandUnited Electrical and'Radio Workers of America, Local No709,6 N. L. R.B. 688.6It is noteworthy that by an order dated August 6,1937, issued after a hearing heldon the Independent's petition,theWisconsin Labor Relations Board refused to list theIndependent as a labor organization under Section 111.06(2) of the Wisconsin Statutes.That section provides that an organization shall be listed as a labor organization by theWisconsin Labor Relations Board if it fulfills certain formal requirements and "persuadethe board that it is not a company union" as defined in Section111.02 (6) of theWisconsin Statutes as follows:"The term 'company union' means any committee,agency,organization,employe representation plan or association of employes which exists for thepurpose, in whole or in part, of dealing with employers concerning grievances or terms.or conditions of employment,if(a) the employer has formulated or participated informulating its governing rules or policies,or has initiated or created it, or suggestedor participated in its initiation or creation,unless at the time of its formation or after-wards it has been chartered by or become duly affiliated with any labor body, federation,or group with which labor organizations are affiliated or from which they receivecharters,or (b) the employer participates in or supervises the conduct of its management,operations or elections,or (c) the employer maintains.finances, controls,dominates, in-fluences it or assists in maintaining or financing it, whether by compensating anyone forservices performed in its behalf or by donating services,equipment,materials,office ormeeting space,provided that permitting employes to confer with an employer duringworking hours without loss of time or pay shall not be deemed to constitute financial orother support." NEKOOSA-EDWARDS PAPER COMPANY ET AL.457B. The refusal to bargain collectively1.The appropriate unitThe two mills operated by the respondent are in different munici-palities approximately 4 miles apart.Both mills manufacture paper,each producing different grades.The A. F. of L. contends thatthe production and maintenance employees at the two mills consti-tute one unit; the Independent contends that the production andmaintenance employees at the Nekoosa mill alone constitute an ap-propriate unit; while the respondent takes no position in the matter.The labor policies and rates of pay for both mills are determinedby the same persons; one mill manager and one personnel managerare in charge of both mills.The Independent as well as the A. F.of L. sought to organize both of the respondent's plants in the samelocals; neither separated the Nekoosa from the Port Edwards em-ployees when perfecting its organization.Although the Independentwas not successful in obtaining a substantial membership in the PortEdwards mill, it accepted members at that mill and its officers main-tained at the hearing that it was still seeking members there.More-over, what history of collective bargaining there is in the respond-ent's plants points toward a single unit for both plants.The MillCouncil was organized on that basis and when the Independent re-quested increases in pay in May 1937, the respondent pointed outthat any increase granted would necessarily have to apply to theemployees of both mills.The Independent contends that the considerations advanced aboveare outweighed by the geographical separation of the mills, the dif-ferences in their operations, and the rivalry which has grown up be-tween them in such things as safety contests and ball games.We donot find those considerations persuasive.The geographical separation of the mills is not so great as to im-pede communication between the employees working at each.Manypersons work in Port Edwards and live in Nekoosa and vice versa.Nor are there great differences in their operations.Although PortEdwards is a sulphite-process mill and Nekoosa an alkaline-processmill and it is therefore impractical to transfer skilled men in mostinstances, the work in both mills is substantially the same and un-skilled men are transferred from one to the other.In view of the integrated management control of labor relationsat both plants, the respondent's policy of treating both mills as oneunit in establishing wages, the history of labor organization and col-lective bargaining on a single-unit basis, and the fact that the onlybona fide labor organizations involved desire the single unit, wefind that the employees of both mills should be included in one unit. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDAside from the question of whether both mills shall be included inone unit, the propriety of including certain groups of employeeswithin a production and maintenance employee unit must be decided.Although both the A. F. of L. and the Independent desire a produc-tion and maintenance unit, neither indicated clearly the exact bound-ariesof the unit it desired and whether the Board should includeor exclude such groups.One of the groups is the clerical employees.They are engaged inwork different from that performed by the production and main-tenance employees and their immediate interests and problems differfrom the interests and problems of the production and maintenanceworkers.We therefore find that they should be excluded from theunit.The supervisory employees also have interests and problems dif-ferent from those of the production and maintenance workers.Al-though they lack the power to hire and discharge, they may recom-mend hiring and discharging and do report on the efficiency of themen under them. As has been pointed out above, they are the rep-resentatives of the management among the production and mainte-nance employees.We shall therefore exclude them from the produc-tion and maintenance unit.The laboratory and power employees, mentioned by J. E. Alex-ander in his testimony, appear to have been included in the unit inAugust 1937, when the Board's Regional Director checked the mem-bership cards against the pay roll 7 and no objections were advancedto their inclusion.Moreover, their work appears to be much thesame as that of the production and maintenance employees.Theyneed no special technical training to perform their work and theirinterests and problems are those of production and maintenance em-ployees.We therefore shall include both the laboratory and poweremployees in the appropriate unit.8We find that the respondent's production and maintenance em-ployees at its Nekoosa and Port Edwards mills, excluding clerical andsupervisory employees, but including laboratory and power em-ployees, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to the employees of therespondent the full benefit of their right to self-organization and tocollective bargaining and will otherwise effectuate the policies of theAct.4 This matter is discussed in detail in the next section.6 SeeMatterof The B. F. Goodrich CompanyandUnited RubberWorkers ofAmerica,Local No.43,3 N. L.R B 420. Cf.Matter of Pennsylvania Salt Manufacturing CompanyandLocalUnionNo 12055 ofDistrictNo50,UnitedMineWorkers of America, 3N. L. R. B. 741. NEKOOSA-EDWARDS PAPER COMPANY ET AL.4592.Representation by the A. F. of L. of a majority in theappropriate unitThe I. A. M., the Paper Makers, and the Paper Mill Workers, allaffiliated with the American Federation of Labor, cooperated andjointly organized the respondent's plants and sought to bargain withthe respondent jointly as the exclusive representative of all employeesin the unit defined above.Although the employees joined the indi-vidual organizations, the testimony at the hearing establishes thatthe employees actually considered membership in any one union asa designation of the three unions to bargain as one with the re-spondent.That was the unions' procedure when asking the re-spondent to bargain and is their general practice throughout thepaper industry.We find that in joining the individual organizationsthe employees designated one agency composed of the three organi-zations, for convenience herein called the A. F. of L., to representthem in collective bargaining with the respondent.On July 29, 1937, representatives of the three unions mentionedabove, conferred with the respondent, claiming a majority of itsemployees in a unit substantially the same as that defined above andasking recognition as the exclusive representative of those employees.The respondent refused to grant such recognition without proof thatthe A. F. of L. represented a majority. It was then agreed that theA. F. of L. would submit its membership cards to Nathaniel Clark,the Board's Regional Director for the Twelfth Region, to be checkedagainst the respondent's pay roll.Thereafter Clark received themembership cards and went to the respondent's office in Port Ed-wards to obtain the proper pay roll.Franz Rosebush, the respond-ent's personnel manager, was under the impression that he was toparticipate in Clark's check of the pay roll and so informed Clark.Clark refused to accede to that request and Rosebush then telephonedJ.E. Alexander, the respondent's president, for instructions.Alex-ander directed him to submit the pay roll to Clark.Before leavingClark had Rosebush cross out the clerical and supervisory employeesnamed on the pay roll.Clark's check of the A. F. of L. membership against the pay rollsubmitted to him revealed that 669 of the 1,012 employees in theunit,which was defined as "all production workers, except super-visory employees," had designated the A. F. of L. as their representa-tive.The respondent was so informed by a letter from Clark, whichitreceived on August 7, 1937, and by a letter from the TwelfthRegional Office dated August 13, 1937.99 The letter of August 7 gave the location of the respondent'splant as WisconsinRapids,Wisconsin,a municipality close to both Nekoosa and Port Edwards.This wascorrected by the letter of August 13. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDAn examination of the pay roll used by Clark in checking the mem-bership of the A. F. of L. reveals that it is a copy of therespondent'spay roll for July 31, 1937.Board Exhibit No. 17, whichwas pre-pared by the respondent from its records, states that on the respond-ent's pay roll as of August 6, 1937, there were 1,035 persons exclusiveof "foremen, supervisors, superintendents, or clerical help" as com-pared to 1,024 on the July 31, 1937, pay roll submitted to Clark.The unit soy defined is substantially the same as the unit definedin Section B 1 above, i. e., production and maintenance employees,excluding clerical and supervisory employees, but includinglabora-tory and power employees.Since Clark found that the A. F. of L.had 669 members in the unit whose names were on the pay roll sub-mitted to him, it is apparent that on July 31, 1937, the A. F. of L.represented a majority of the employees in the appropriate unit10We find that on July 31, 1937, and atall timesthereafter, the A. F.of L. was the duly designated representative of a majority of theemployees of the respondent in the appropriate unit.Pursuant toSection 9 (a) of the Act, the A. F. of L. was and is, therefore, theexclusive representative of all employees in such unit for the pur-poses of collective bargaining in respect to rates of pay, wages, hoursof employment, and other conditions of employment.3.The refusal to bargainOn August 7, 1937, the respondent was informed by Clark thathis check of the A. F. of L. authorization cards showed that the A. F.of L. represented a majority of its employees, 669 out of 1,012, andwas therefore entitled to be recognized as the exclusive bargainingagency.On or about August 9, 1937, the respondent receiveda request from the, Independent for recognition as exclusive repre-sentative of the employees at the Nekoosa mill, at which mill theIndependent claimed to represent a majority.On August 10 therespondent wrote Clark setting forth the claims of the Independent.On August 13 the respondent conferred with the officers of the A.F. of L. and refused to recognize the A. F. of L. as the exclusiverepresentative of its employees, assertedly because of the claims ofthe Independent to recognition for a different unit.On August 13the Board's Regional Office replied to the respondent's letter and in-formed it that the Board had in various cases included more than10 The A. F. ofL. Introduced into evidence lists of its members as of February 9, 1938.A check of those lists against the respondent'sJuly 31, 1937,pay roll reveals that theA. F. of L.has 439 members in the unit at Port Edwards,3 of whom also belong to theIndependent,and 223 at Nekoosa, 26 of whom also belongto theIndependent.A similarcheck of the Independent's members shows that the Independent has 5 members in theunit at Port Edwards, 3 of whom alsobelong tothe A.F. of L, and 214 at Nekoosa, 26of whom belongto the A.F. of L. Therefore,excluding duplications,the A. F. of Lhad on February 9, 1938, 633 out of the 1,024 employees on the July 31, 1937, pay roll. NEKOOSA-EDWARDS PAPER COMPANY ET AL.461one plant in a unit and stated that a unit including both the Nekoosaand Port Edwards plants "would most effectively accomplish thepurposes of collective bargaining and would insure to the employeesof the said unit their rights under the National Labor Relations Act."On August 17 the Independent wrote to the Regional Office settingforth its claims.On August 19 the Regional Office replied statingthat the questions raised in the August 17 letter would be consideredupon Clark's return to the office.At a conference with the repre-sentatives of the A. F. of L. on August 20, the respondent statedthat it could not recognize the A. F. of L. until the matters raised inthe Independent's letter of August 17 had been decided by Clark.On August 25 Clark again wrote the respondent, sending a copyto the Independent, that the A. F. of L. was entitled to recognitionas exclusive bargaining agent for the respondent's employees.OnAugust 26 the Independent filed a petition for investigation andcertification of representatives pursuant to Section 9 (c) of the Actand thereafter the respondent maintained that it could not recognizethe A. F. of L. until a hearing had been held on the Independent'spetition and the question of representation decided by the Board.The respondent admits that it did not recognize or deal with theA. F. of L. as the exclusive representative of its employees at bothmills.We have repeatedly held that to deny such recognition to aunion entitled to it without valid reason constitutes a failure tobargain collectively within the meaning of the Act." The respondent,however, contends that it refused to accord the A. F. of L. exclusiverecognition because of its uncertainty as to the appropriate bargainingunit and the claim of the Independent to represent a majority of theemployees at the Nekoosa mill, which claim was not denied by theA. F. of L. Under the circumstances of this case, this defense is notopen to the respondent.We have found above that the respondentdominated and interfered with the formation and administration ofthe Independent and contributed support to it.There is no questionhere of the respondent withholding recognition because of the con-flicting claims of rival bona fide organizations with respect to theappropriate bargaining unit and representation within such unit.The company-dominated Independent was not a labor organizationcapable of functioning as a representative of the employees,12 andu Matter of Bales-Coleman Lumber CompanyandPuget Sound District Council ofLumber and Sawmill Workers,4 N. L. R. B. 679, order enforced inNational LaborRelations Board v. Bales-Coleman Lumber Company,96F (2d) 197 (C. C. A. 9th, 1938) ;Matter of Fedders Manufacturing Co., Inc.andAmalgamated Association of Iron, SteelitTan Workersof N. A , Lodge 1753,7 N. L. R.B 817;Matter of Burnside Steel FoundryCompanyandAmalgamated Association of Iron, Steel and Tin WorkersofNorthAmerica, LodgeNo. 1719, 7N. L. R. B. 714.NationalLaborRelations Board v. Pennsylvania Greyhound Lines, Inc., and Grey-hound Management Company,303 U. S. 261;National Labor Relations Board v. PacificGreyhound Lines, Inc.,303 U. S. 272. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDhence was not able validly to assert a claim to bargain collectivelyfor the respondent's employees.To hold otherwise would be to permitthe respondent to employ an agency which it controlled to avoid itsduty under the Act to recognize and bargain with a bona fide repre-sentative of a majority of its employees within an appropriate unit.We find that on August 13, 1937, and at all times thereafter, therespondent refused to bargain collectively with the A. F. of L. as theexclusive representative of its employees in an appropriate unit inrespect to rates of pay, wages, hours of employment, and other con-ditions of employment.We also find that, by its refusals to bargainwith the A. F. of L., the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.C. The refusal to reinstate Romeo PlengeRomeo Plengestarted working for the respondent in August 1921,at the Nekoosa mill and in June 1937, was the back tender on a papermachine there.Upon joining the Paper Makers in June 1937, he waselected secretary, notice of which appeared in the newspaper.On June 16 Romeo Plenge, with his brothers Rollo and Richard,complained to Charles Reese, the respondent's mill manager in chargeof both the Nekoosa and Port Edwards mills, that Archie Hayes,superintendent of the Nekoosa mill, was discriminating against thembecause of their membership and activities in the A. F. of L. Thebasis for Rollo Plenge's complaint was that Hayes had reprimandedhim unjustly; Romeo, speaking for himself and for Richard, statedthat Hayes had come into the mill in an intoxicated condition andthat he was very unpopular with the employees.Reese promised toinvestigate the charges.After leaving Reese, Romeo Plenge calledon his brother-in-law, Charles Howland, a member of the Independent,and told him about the charges he and his brothers had made againstHayes.Howland, who was working from 11 p. m. to 7 a. m. at thattime, related the story of the Plenges' actions to several employees onhis shift that night.The next morning Reese went to the Nekoosa mill, told Hayesabout the charges of intemperance and unpopularity, and stated thathe would investigate the latter charge but that he knew that theformer was without justification.The action of the Plenges oc-casioned discussion among the employees.When John Kirst, laterpresident of the Independent, came to work at 3 o'clock on June 17,Oscar Larson, a member of the Independent working on the 7 to 3shift, told him that the Plenges had lodged a complaint againstHayes with Reese.Kirst and Larson decided to circulate a petitionin support of Hayes.Accordingly, Kirst asked Marion Konash, a NEKOOSA-EDWARDS PAPER COMPANY ET AL.463clerk in the office of Joe Wipfli, master mechanic at Nekoosa, to typecopies of a petition to be circulated in the plant.13Kirst gave Konashno instructions in regard to the circulation of the copies of thepetition and did not sign one until the next day when he sawone on a desk in the plant. Copies of the petition were, however,circulated among the employees during the 3 to 11 shift on June17.The assistant superintendent and the foremen, in addition tosigning them, circulated them and asked employees to sign.HarryBlount, shipping-room foreman at Nekoosa, was given the petitionby Assistant Superintendent Sarver, showed it to each man in hisdepartment and asked each to sign, and then sent the petition toDick Tracy, finishing-room foreman.Alfred Gilbert, subforeman inthe Nekoosa beater room, also circulated a copy of the petition amongthe men in his department. The copies of the petition were signedby 235 employees and were sent to the president of the respondent onJune 21, 1937.Among the signers were 15 supervisory employees and57 members of the A. F. of L.When Romeo Plenge reported for work on the 3 to 11 shift onJune 17 the dryer belt on his paper machine was being repaired.Hayes, who that day had heard remarks hostile to Plenge from em-ployees, was at the machine when it was ready to start, and AndyCibula, the machine tender, informed him that he would not startthe machine with Romeo Plenge working.Hayes took no action butreturned to his office, instructing Sarver to get the back tender fromthe previous shift to work temporarily in Plenge's place.He thencalled Reese at the Port Edwards mill.Meanwhile, Sarver told Plengeto stand aside but not to leave because Reese would adjust the matter.Romeo Plenge then questioned Sarver in an attempt to ascertainthe reason for the stoppage of work. After mentioning several thingsas possible reasons and obtaining a negative reply from Sarver eachtime, Plenge asked if it was because of the Union. Sarver replied,"If you knew it was the union, why did you join it?" Sarver de-nied making that statement but since Plenge attributed his difficultiesto his union affiliations it seems reasonable to us that he propoundedthe question to Sarver and that the latter replied in the terms Plengequoted.Furthermore, the Trial Examiner, who observed the de-meanor of the witnesses, credited Plenge's testimony and not Sarver'sdenial.Reese arrived immediately and Cibula at his request agreed to workwith Plenge pending an investigation of Plenge's charges against13 The petition read :To WHOM ITMAY CONCERN,Romeo Plenge approached the management Wednesday, June 16, 1937, and alongwith other things,in refering(sic) to Archie Hayes said, "Of course you know howunpopular he is withthe men."IF YOUTHINS THIS IS AN UNFAIR,UNTRUE STATEMENT PLEASESIGN BELOW. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDHayes.Plenge finished the shift and at 11 o'clock was met by a citypoliceman sent to the mill by Joe Wipfli, city councilman and mastermechanic at Nekoosa, who had heard rumors of an attack on Plengeand desired to protect him.The policeman took Plenge most of theway home in his car. That night Plenge suffered a nervous break-down and was not able to return to work until September 10 whenhis doctor reported to the respondent, "May got (sic) to work, as heis able to do his regular work if not put on to (sic) much of anervous strain from outside conditions."On September 10 when Plenge was ready to return to work, aconference was held in Reese's office attended by Reese, Rosebush,.Romeo Plenge, and Richard Plenge.Reese explained that he hadinvestigated Romeo's case, that he had talked to the machine tendersand back tenders on the paper machines at Nekoosa, and that theyrefused to work with Plenge.Reese also mentioned the doctor'sreports on Plenge's condition and said that as a result of his investi-gation in the mill and the doctor's reports, he had decided thatPlenge should be transferred to the Port Edwards mill as a backtender on a paper machine.Plenge refused to accept reinstatementon those terms, although the job at Port Edwards was substantiallythe same as the one which he had had at Nekoosa.At the hearing,Plenge explained that his refusal to accept the Port Edwards job.was due to the fact that his home was in Nekoosa and to his fear thathis transfer to Port Edwards would result in the elimination of theA. F. of L. at Nekoosa, where it was not yet well established.The record establishes that a majority of the employees at theNekoosa plant were not hostile to Plenge before June 1937. It istrue that Carl Stellmacher, president of the Independent until Janu-ary 1938, testified that the Nekoosa machine room in which Plengeworked "is very strongly represented in the Independent Union, andnaturally Romie was considered just a trouble shooter, a troublemaker," and that this feeling in the machine room against Romeo-Plenge arose long before June 1937.The evidence, however, nega-tives this assertion and indicates, on the contrary, that until June1937, Plenge was not only a relatively popular employee but also aninfluential one.He was elected to represent the machine room andthe beater room on the Mill Council during 1936; furthermore, hewas a member of the County Board of Supervisors for Wood County,Wisconsin, where most of the employees resided.Stellmacher testi-fied further that he and Romeo Plenge had been friends for some timeand that he had intended to nominate Plenge for treasurer of theIndependent but had been prevented from doing so by his ownelection as president. NEKOOSA-EDWARDS PAPER COMPANY ET AL.465The respondent was hostile to Plenge after he joined and becameactive in the A. F. of L. in June 1937. This hostility was first evi-denced by the statements of Hayes, the plant superintendent.AfterPlenge's election as secretary of the Paper Makers, Hayes spoke tohim concerning what Hayes claimed was the A. F. of L.'s adverseeffect upon industry.When Plenge requested his usual time off toattend meetings of the County Board of Supervisors of which he wasa member, Hayes said, "Why don't you ask the American Federation^ofLabor to see if they will let you go."Although Hayes deniedmaking the above statements, his attitude toward the A. F. of L., asindicated by his actions as early as August 1934, which is discussedabove, lends credence to Plenge's testimony, which we believe.Such hostility against Plenge as did develop after June 1937, wasprimarily attributable to the fact that the employees adopted theattitude desired by the respondent as indicated by its outspoken oppo-sition to the A. F. of L. and encouragement of the Independent.Weare led to this conclusion by various considerations. In the firstplace, Plenge, when he was a member of the Mill Council, had com-plained about Hayes at Mill Council meetings.Although this factwas known to the other members of the Mill Council, there was noprotest from the employees against Plenge.Moreover, both Rolloand Richard Plenge participated in the protest to Reese againstHayes, and Kirst and Larson, who started the petition against Romeo,knew it.Nevertheless, there was no employee resentment, as far asthe record shows, against them for participation in the protest.However, when Hayes and Sarver permitted Cibula with impunityto refuse to work with Plenge on June 17 and Sarver and variousforemen actively circulated the petition repudiating Plenge's com-plaint against Hayes in the plant during working hours, the em-ployees knew that their superiors did not regard an antagonisticattitude toward Plenge as detrimental to plant discipline but in factapproved of it.Members of the Independent testified that they would not haveworked with Plenge if he had been reinstated in September 1937,and that their attitude was still the same at the time of the hearingbecause of the complaint which he had made to Reese about Hayes.Counsel for the respondent and counsel for the Board stipulatedthat approximately 50 additional witnesses whom the respondentoffered to call, and all but 3 of whom did not belong to the A. F.of L., would testify to the same effect.While we accord full creditto the stipulation, the testimony of these witnesses that they wouldnot work if Plenge was reinstated is not convincing.We have foundthat Plenge was not unpopular with the men until the respondentmade him the victim of the natural rivalry engendered by the advent 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the company-dominated Independent.We do not believe thatthe employees actually would have refused to work with Plenge,despite their subsequent assertions to that effect in testimony adducedat the respondent's instance, if the respondent had reinstated him;nor do we believe that the employees' threatened refusal to work withPlenge was a material factor in the respondent's refusal to reinstatehim at Nekoosa mill.It is our opinion that the respondent fostered and then seized uponthe objection of the Independent members to Romeo Plenge in orderto rid the Nekoosa plant of the strongest single influence in favorof the A. F. of L. In September, when Romeo Plenge was able toreturn to work, the respondent, as has been pointed out above, wasrefusing to bargain with the A. F. of L. and was encouraging theIndependent.The respondent knew that the A. F. of L. representedan overwhelming majority of the Port Edwards employees and thatthe Independent and the A. F. of L. both claimed a majority at theNekoosa plant. If Plenge had accepted the transfer, the respondentthus would have removed him from the mill where his activitieswould benefit the A. F. of L. to the mill where his organizing abilitywould have been of minor consequence, since the employees therehad already adopted the A. F. of L. and rejected the Independent.We find that the respondent refused to reinstate Romeo Plenge tohis former position in the Nekoosa mill because he joined and assistedthe Paper Makers. 14By said refusal to reinstate him the respondenthas discriminated in regard to his hire and tenure of employment,thereby discouraging membership in the Paper Makers, and hasinterfered with, restrained, apd coerced its employees in the exerciseof rights guaranteed in Section 7 of the Act.After the respondent refused to reinstate him, Romeo Plengeearned $470.11 working for Wood County, Wisconsin, on highwaymaintenance.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-,,pondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.14Matter of Waggoner Refining Company,Inc.,andW. T. Waggoner EstateandInternational Association of Oil Field, Gas Well and Refinery Workers of America;Matterof Waggoner Refining Company,Inc., and W. T. Waggoner EstateandWaggoner EmployeesFederation,6 N. L. R.B. 751. NEKOOSA-EDWARDS PAPER COMPANY ET AL.V. THE REMEDY467Following our usual practice, we shall order the respondent tocease and desist from its unfair labor practices and to restore, asfar as possible, the situation existing prior to their commission.Since we have found that the respondent refused to bargain withthe A. F. of L. as the exclusive representative of its employees in anappropriate unit, We shall order it to do so.We have also foundthat the respondent has dominated, interfered with, and supportedthe Independent and thus has rendered it incapable of acting as abona fide representative of the employees in dealing with therespondent.Accordingly, we shall order the respondent to refrainfrom recognizing the Independent as the representative of any ofits employees for the purpose of dealing with the respondent con-cerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of work and to disestablish it com-pletely as such representative.We have found that the respondent by refusing to reinstate RomeoPlenge at the Nekoosa mill on September 10, 1937, has engaged inunfair labor practices.We shall therefore order the respondent toreinstate Plenge to his former position at Nekoosa mill and to makehim whole for any loss of pay he has suffered by reason of the re-spondent's refusal to reinstate him by payment to him of a sum equalto the amount which he normally would have earned as wages fromthe date of the respondent's refusal to reinstate him (September 10,1937) to the date of the offer of reinstatement, less his net earnings 15during said period.Upon the basis of the foregoing findings of fact and upon the entirerecord in the proceedings, the Board makes the following:CONCLUSIONS OF LAW1.InternationalBrotherhoodof Paper Makers,Local No.59, Inter-nationalAssociation ofMachinists, Local No. 1543,InternationalBrotherhood of Pulp, Sulphite, and Paper Mill Workers, Local No.52, and Nekoosa-Port Edwards Labor Unionare labor organizations,within themeaning ofSection 2 (5) of the Act.isBy"net earnings"ismeant earnings less expenses,such as for transportation, room,and board incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for the unlawfulrefusal to reinstate him and the consequent necessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJoiners of America,Lumber and Sawmill Workers Union, Local2590, 8 N. L. R. B. 440.Monies received for work performed upon Federal,State, county,municipal,or otherwork-relief projects are not considered as earnings,but, as provided below in the Order,shall be deducted from the sum due the employee and the amount thereof paid over tothe appropriate fiscal agency of the Federal,State, county,municipal,or other govern-ment or governments which supplied the funds for said work-relief projects.11 11468DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.By dominating and interfering with the formation and adminis-tration of, and contributing support to Nekoosa-Port Edwards LaborUnion, the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of Romeo Plenge, thereby discouraging membership in the PaperMakers, the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (3) of the Act.4.The production and maintenance employees of the respondentat its Nekoosa and Port Edwards plants, excluding clerical and super-visory employees, but including laboratory and power employees, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.5.International Brotherhood of Paper Makers, Local No. 59, Inter-national Association of Machinists, Local No. 1543, and InternationalBrotherhood of Pulp, Sulphite, and Paper Mill Workers, Local No.52, having been designated jointly as their representative by a majorityof the employees in the above unit, were jointly on July 31, 1937, andat all times thereafter have been jointly the exclusive representativeof all employees in such unit for the purposes of collective bargaining,within the meaning of Section 9 (a) of the Act.6.By refusing to bargain collectively jointly with InternationalBrotherhood of Paper Makers, Local No. 59, International Associa-tion of Machinists, Local No. 1543, and International Brotherhood ofPulp, Sulphite, and Paper Mill Workers, Local No. 52, the respondenthas engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (5) of the Act.7.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Nekoosa-Edwards Paper Co., and its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Dominating or interfering with the administration of Nekoosa-Port Edwards Labor Union or with the formation or administration NEKOOSA-EDWARDS PAPER COMPANY ET AL.469of any other labor organization of its employees, or contributing sup-port to Nekoosa-Port Edwards Labor Union or to any other labororganization ;(b)Discouraging membership in International Brotherhood ofPaper Makers, Local No. 59, International Association of Machinists,Local No. 1543, International Brotherhood of Pulp, Sulphite, andPaper Mill Workers, Local No. 52, or any other labor organizationof its employees by discharging or refusing to reinstate any of itsemployees, or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of theiremployment, because of membership or activity in said labor organi-zations or any other labor organization of its employees;(c)Refusing to bargain collectively jointly with InternationalBrotherhood of Paper Makers, Local No. 59, International Associa-tion of Machinists, Local No. 1543, and International Brotherhoodof Pulp, Sulphite, and Paper Mill Workers, Local No. 52, as the ex-clusive representative of the production and maintenance employeesat its Nekoosa and Port Edwards plants, excluding clerical and su-pervisory employees, but including laboratory and power employees;(d) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of their right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Romeo Plenge immediate and full reinstatement tohis former position at the Nekoosa mill without prejudice to hisseniority and other rights and privileges;(b)Make whole Romeo Plenge for any loss of pay he may havesuffered by reason of the respondent's refusal to reinstate him onSeptember 10, 1937, by payment to him of a sum equal to that whichhe would normally have earned as wages from the date of the refusalto reinstate him to the date of the offer of reinstatement, less his netearnings during that period; deducting, however, from the amountotherwise due him, monies received by him during said period forwork performed upon Federal, State, county, municipal, or otherwork-relief projects, and pay over the amount, so deducted, to theappropriate fiscal agency of the Federal, State, county, municipal,or other government or governments which supplied the funds forsaid work-relief projects;164275-39-vol x,-31 470DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Refrain from all recognition of Nekoosa-Port Edwards LaborUnion as the representative of any of its employees for the purposeof dealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofwork, and completely disestablish Nekoosa-Port Edwards LaborUnion as such representative;(d)Upon request, bargain collectively jointly with InternationalBrotherhood of Paper Makers, Local No. 59, International Associa-tion of Machinists, Local No. 1543, and International Brotherhood ofPulp, Sulphite, and Paper Mill Workers, Local No. 52, as the exclu-sive representative of the production and maintenance employees at itsNekoosa and Port Edwards plants, excluding clerical and supervisoryemployees, but including laboratory and power employees, in respectto rates of pay, wages, hours of employment, and other conditions ofwork;(e)Post immediately in conspicuous places in its Nekoosa andPort Edwards plants, and maintain for a perid of at least sixty (60)consecutive days, notices to its employees stating (1) that the respond-ent will cease and desist as aforesaid, and (2) that the Nekoosa-PortEdwards Labor Union will not be recognized as the representativeof any of its employees for the purpose of dealing with the respondentwith respect to grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of work, and (3) that Nekoosa-Port Edwards Labor Union is disestablished as such representative;(f)Notify the Regional Director for the Twelfth Region in writ-ing within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.